Title: To Benjamin Franklin from Erik Magnus Staël von Holstein, 29 January 1784
From: Staël von Holstein, Erik Magnus
To: Franklin, Benjamin


          
            Jeudi ce 29 Jan 1784.
          
          L’Ambassadeur de Suede a l honneur de faire bien des compliments à Monsieur de franklin. Il est faché de ne pas pouvoir avoir l’honneur de profiter de son invitation pour demain mais il aura celui de passer chez monsieur de franklin un des jours de la semaine prochaine pour echanger des Ratifications.
         
          Notation: L’Ambassadeur de Suede 29. Jan. 1784.
        